The United States of America vs. Toussaint and Germain Pothier

In Debt Replication
And the said United States of America by Harris H. Hickman their attorney, say that, by anything by the said Toussaint, and Germain, above in pleading alledged, they ought not to be precluded, from their action aforesaid, thereof, against them the said Toussaint and Germain, because they say, that the said Toussaint and Germain, did not, within the time specified in the condition of said bond, to wit, within twelve months from the date thereof produce & deliver to the collector of the customs of Michilimackinac regular certificates and vouchers, according to the provisions of the Laws of the United States in such cases required, of the packages of merchandize &c enumerated in said bond, having been exported to and landed at the port of St Joseph, agreeably to the condition of said bond, as they in pleading have alledged; and of this the said United States by Harris H. Hickman their attorney put themselves upon the country, and the said Defts; by S. Sibley their attorney likewise &c. Harris H. Hickman
att° for pltff.
[In the handwriting of Harris H. Hickman]